Citation Nr: 0712563	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-34 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
August 1981.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which found that new and material evidence had not 
been submitted to reopen a claim for service connection for 
schizophrenia.


FINDINGS OF FACT

1.  The veteran did not appeal a September 1987 rating 
decision that denied service connection for schizophrenia.

2.  Evidence received since the September 1987 rating 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the appellant's claim and does not raise a 
reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The September 1987 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2006).

2.  New and material evidence has not been received to reopen 
a claim for service connection for schizophrenia.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in September 2002, December 
2003, and March 2006; a rating decision in January 2003; a 
statement of the case in November 2003; and a supplemental 
statement of the case in September 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the January 2007 supplemental statement of 
the case.

The Board is also aware of the recent decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding notice 
requirements for claims to reopen final decisions.  The Board 
finds no basis to remand this case to the RO for additional 
development.  Again, based on the notice already provided to 
the veteran cited above, which addresses both the 
requirements for reopening the claim for service connection 
for schizophrenia as well as the evidence required by the 
underlying claim for service connection, further amended 
notice to the veteran would not provide a basis to grant this 
claim.  The Board again observes that the veteran and his 
representative have made no showing or allegation that the 
content of the notice resulted in any prejudice to the 
veteran.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The Board finds that VA 
is not obligated to provide an examination in this case 
because the evidence does not establish that the veteran 
suffered an event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4).  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

In a September 1987 rating decision, the RO denied the 
veteran's claim for service connection for a psychiatric 
condition.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is earlier.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2006).  Thus, the September 
1987 rating decision became final because the appellant did 
not file a timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The veteran filed 
this application to reopen his claim in August 2002.  Under 
the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate a claim.  New 
and material evidence can be neither cumulative or redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence before VA at the time of the September 1987 
rating decision consisted of service medical records and VA 
Hospital medical records.  The RO found that there was no 
evidence of a psychiatric condition in service.

The service medical records are void of findings, complaints, 
symptoms, or a diagnosis of schizophrenia or any mental 
disorder.  The February 1980 enlistment and July 1981 
separation examinations are also void of findings, 
complaints, symptoms, or a diagnosis of schizophrenia or any 
mental disorder.

The evidence submitted to VA after the September 1987 rating 
decision includes VA treatment records dated from August 2003 
to January 2005; private mental health hospital and treatment 
records dated from September 1998 to July 2002; testimony 
presented by the veteran and his father at a personal hearing 
in July 2004 before a Decision Review Officer; an April 2004 
decision of the Social Security Administration (SSA); SSA 
medical records that include previously submitted VA and 
private treatment records, private psychological evaluations 
dated from December 2001 to August 2002, and a psychiatric 
review technique form and residual functional capacity 
assessment dated September 2002.  The new evidence shows that 
the veteran currently has schizophrenia.  This was 
established at the time of the previous final decision.  None 
of the new evidence links the veteran's current schizophrenia 
to service.  Therefore, the new evidence is not material 
because it does not relate to an unestablished fact necessary 
to substantiate a claim and does not raise a reasonably 
possibility of substantiating the claim.

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against a finding that 
the appellant has submitted new and material evidence since 
the September 1987 rating decision denying the veteran's 
claim for service connection for schizophrenia.

The Board finds that the additional evidence submitted after 
the September 1987 rating decision is not material within the 
meaning of 38 C.F.R. § 3.156.  The additional medical records 
fail to show that the claimed schizophrenia was incurred in 
or aggravated by service, is proximately due to or the result 
of some disease or injury incurred in or aggravated by 
service, or manifested to a compensable degree within one 
year following the veteran's separation from service.

The Board recognizes the veteran's own contention as to the 
diagnosis and relationship between his service and his 
schizophrenia.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As a result, the veteran's assertion 
does not constitute competent medical evidence that his 
schizophrenia began during, or is a result of, his service.

Accordingly, new and material evidence having not been 
submitted, the claim for service connection for schizophrenia 
is not reopened.


ORDER

New and material evidence having not been received, the 
application to reopen a claim for service connection for 
schizophrenia is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


